DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/07/2022.

Elected Species


    PNG
    media_image1.png
    479
    638
    media_image1.png
    Greyscale


A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented by Compound 2:


    PNG
    media_image2.png
    279
    539
    media_image2.png
    Greyscale

Compound 2 reads on Formula 1 wherein n = 4; Rb1 and Rb2 = alkyl (corresponding to applicants’ R group); Rc1 and Rc2 = perfluoroalkyl (corresponding to applicants’ RF group); phenyl groups (corresponding to applicants’ Ar), p =1; q=3, Ln is a rare earth metal (page 3).
	Compound 2 reads on claims 6-10, 21-25. Claims 11-20, 26-31 are withdrawn from further consideration as not belonging to the examinable species group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  6, 8-9, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata (JP 2007-210945).

Regarding Claim 6, 8-9, 21,  Tabata teaches Compound 2 which reads on applicants’ Formula 1, as discussed above (per claims 6, 8-9). The central metal in the complex includes europium and terbium (machine trans. paragraph 40) (per claim 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 10, 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (JP 2007-210945).

Regarding Claims 7, 22-25,  Tabata teaches Compound 2 which reads on applicants’ Formula 1, as diced above. Rc1 and Rc2 = perfluoroalkyl which is viewed as inclusive of fluoroalkyl groups of different chain length, absent unexpected results (per claim 7). The central metal in the complex includes europium and terbium (machine trans. paragraph 40) (per claim 22); p =1; q=3 (per claim 23). The phenyl groups in Compound 2 correspond to applicants’ Ar (per claim 24). The alkyl groups in Compound 2 are viewed as inclusive of chain lengths of 3 to 10 carbons, absent unexpected results (per claim 25).
Regarding Claim 10, Tabata teaches Compound 2 which reads on applicants’ Formula 1, as diced above. Rb1 and Rb2 = alkyl (corresponding to applicants’ R group). The alkyl groups are viewed as inclusive of chain lengths of 3 to 10 carbons, absent unexpected results (per claim 10).

Response to Amendment
The office found now art; therefore; a non-final office action is submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786